                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIE HARRISON, #K61673,                              )
                                                       )
                           Plaintiff,                  )
                                                       )
vs.                                                    )        Case No. 18-cv-02205-NJR
                                                       )
PHILLIP MARTIN, VIPIN SHAH,                            )
NURSE CUMMINS, and                                     )
NURSE CHLEBOWSKI,                                      )
                                                       )
                           Defendants.                 )

                                         NOTICE AND ORDER

         This matter is before the Court upon a sua sponte review of the record. The Court screened

Plaintiff’s Amended Complaint pursuant to 28 U.S.C. § 1915A on January 29, 2019 (“Screening

Order”). 1 Pursuant to the Screening Order, Defendants Dr. Vipin Shah, Nurse Cummins, and Nurse

Chlebowski were sent requests for Waiver of Service of Summons on January 30, 2019, and each

Defendant executed and returned the Waivers. Defendants’ responsive pleadings were due on

April 1, 2019. To date, each Defendant has failed to move, answer, or otherwise plead in response

to the Amended Complaint.

         The Federal Rules of Civil Procedure provide that the Clerk of Court must enter default

against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P. 55(a). Accordingly,

the Court ORDERS as follows:




1
   The Screening Order directed Defendants to “timely file an appropriate responsive pleading to the Amended
Complaint” and states that Defendants “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 8, p. 9).
Because the Court specifically ordered Defendants to respond to the Amended Complaint, Defendants cannot rely on
the Prison Litigation Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2). See e.g., Vinning v. Walks,
2009 WL 839052, *1 n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper because the Court exercised
its authority under 42 U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s complaint, and the
defendant “disregarded that direct [o]rder”).

                                                     Page 1 of 2
(1)   The Clerk of Court is DIRECTED to ENTER DEFAULT against Defendants Dr.
      Vipin Shah, Nurse Cummins, and Nurse Chlebowski in accordance with Federal
      Rule of Civil Procedure 55(a).

(2)   Plaintiff is ORDERED to move for default judgment against Defendants Dr. Vipin
      Shah, Nurse Cummins, and Nurse Chlebowski on or before May 7, 2019, in
      accordance with Federal Rule of Civil Procedure 55(b).

(3)   If Plaintiff fails to move for default judgment as set forth in this Order, this entire
      action will be dismissed as to each Defendant for failure to prosecute and/or failure
      to comply with an order of the Court.

(4)   The Clerk of Court is DIRECTED to transmit a copy of this Order and the entry
      of default to Plaintiff and to each individual Defendant.

DATED: April 15, 2019

                                             ___________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 2 of 2
